Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  No change in scope of claimed subject matter was made via this amendment.
The application has been amended as follows: 
Claim Amendment:
In Claim 1, line 1, change “A high temperature electrostatic chuck” to “A high temperature electrostatic chuck (ESC),”.
In Claim 10, line 4, change “a high temperature electrostatic chuck” to “a high temperature electrostatic chuck (ESC)”.
In Claim 18, line 14, change “the ESC” to “the HT ESC”.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-10, 12-20 are allowed.  
Claims 1, 3-10, 12-20; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claim 1: wherein a bottom of the electrode is accessible from the bottom surface, wherein the electrode is misaligned with the plurality of backside gas channels, and wherein a first thickness of dielectric material is defined between the top of the electrode and the workpiece mounting surface, the first thickness of dielectric material across the top of the of the electrode is uniform and the first thickness is always greater than a second thickness of dielectric material defined between the mesh and a bottom of the backside gas channel formed in the workpiece mounting surface of the ESC.

Claim 10:  wherein a bottom of the electrode extends out from the bottom surface and the top of the electrode is misaligned with the plurality of channels, wherein a first thickness of dielectric material is defined between the top of the electrode and the workpiece mountinq surface, the first thickness of dielectric material across the top of the of the electrode is uniform and the first thickness is always greater than a second thickness of dielectric material defined between the mesh and a bottom of the channels formed in the workpiece mounting surface of the ESC.

Claim 18: wherein a first thickness of dielectric material is defined between the top of the electrode and the workpiece mountinq surface, the first thickness of dielectric material across the top of the of the electrode is uniform and the first thickness is always greater than a second thickness of dielectric material defined between the mesh and a bottom of the backside qas channels formed in the workpiece mounting surface of the HT ESC.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PETER M NOVAK/Primary Examiner, Art Unit 2839